Mayes, J.,
delivered the opinion of the court.
When a petition is filed, under § 4400 of the Code of 1906, for the purpose of having a new road opened up, it is a matter to be addressed to the discretion of the board of supervisors. When the petition was presented to and read by the board, and petitioners presented their witnesses, stating what they expected to prove by them, they had a hearing within the full meaning of the statute, even though the board refused to let *534the witnesses take the stand and testify. The rejection of the testimony was in effect to say that, even admitting that the witnesses woitld testify to what it was stated that petitioners expected to prove by them, still it was the judgment of the board that the public necessity did not demand the opening up of the road prayed for, and the petition should be denied. All that petitioners expected to prove by the witnesses was stated, and subsequently embodied in full in a bill of exceptions and carried on appeal ..to the circuit court, and there reviewed and heard again. All the benefit that could possibly have been derived from actually hearing the witnesses testify was obtained by the statement of petitioners to the board of what they expected to prove by the witnesses, and was again obtained in the circuit court by having it embodied in full in the bill of exceptions. With this testimony all in, the circuit judge could not say that the decision of the board in denying the prayer of the petition was wrong, nor can this court. The petition submitted to the board a matter that was peculiarly within their discretion.

Affirmed.